250 S.W.3d 718 (2008)
Curtis BRYANT, Appellant,
v.
CITY OF ST. LOUIS CIVIL SERVICE COMMISSION, et al., Respondents.
No. ED 89562.
Missouri Court of Appeals, Eastern District, Division One.
January 29, 2008.
Motion for Rehearing and/or Transfer Denied March 10, 2008.
Application for Transfer Denied May 20, 2008.
*719 Charles W. Bobinette, St. Louis, MO, for appellant.
Maribeth McMahon, Office of the City Counselor, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., and ROBERT G. DOWD, JR., and KENNETH M. ROMINES, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2008.

ORDER
PER CURIAM.
Curtis Bryant ("Bryant") appeals from the judgment upholding the decision of the Civil Service Commission of the City of St. Louis ("the Commission") to terminate Bryant's employment. Bryant contends the trial court erred in upholding Bryant's termination because the Commission's findings were not supported by substantial and competent evidence and were against the overwhelming weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).